IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


K.G.,                                     : No. 199 MAL 2015
                                          :
                     Respondent           :
                                          : Petition for Allowance of Appeal from the
                                          : Order of the Superior Court
              v.                          :
                                          :
                                          :
E.D.,                                     :
                                          :
                     Petitioner           :


                                       ORDER


PER CURIAM

        AND NOW, this 3rd day of June, 2015, the Petition for Allowance of Appeal is

DENIED.